Case 2:19-cv-01196-SVW-ADS Document 54 Filed 08/10/21 Page 1 of 2 Page ID #:1368




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

  Case No.: 2:19-01196 SVW (ADS)                                 Date: August 10, 2021
  Title: Orion Dillon Brown v. Warden


  Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


                 Kristee Hopkins                               None Reported
                  Deputy Clerk                            Court Reporter / Recorder

      Attorney(s) Present for Petitioner(s):       Attorney(s) Present for Respondent(s):
                 None Present                                   None Present

  Proceedings:          (IN CHAMBERS) ORDER TO SHOW CAUSE REGARDING
                        FAILURE TO UPDATE ADDRESS

        On August 9, 2021, the Court received the Order Requiring Status Reports1 [Dkt.
  No. 50] as returned mail. [Dkt. No. 53]. The returned mail indicates Petitioner has
  been paroled or discharged. [Id., p. 1].

         Pro se litigants are required to keep the Court and opposing parties apprised of
  their current address. L.R. 41-6; see also [Dkt. No. 4, p. 4]. Therefore, Petitioner is
  ORDERED TO SHOW CAUSE by no later than August 31, 2021 and to respond in
  writing why this action should not be dismissed for failing to comply with the Court’s
  Local Rules. The filing of a Notice of Change of Address and response to the Order
  Requiring Status Reports, on or before August 31, 2021, will discharge this Order to
  Show Cause.

         If Petitioner no longer desires to pursue the Petition or if it is mooted by
  Petitioner’s release, Petitioner may also request a voluntary dismissal of this action
  pursuant to Federal Rule of Civil Procedure 41(a). The Clerk of Court is directed to
  attach a Notice of Dismissal Form (CV-009) to this Order for Petitioner’s convenience.


  1The Order Requiring Status Reports [Dkt. No. 53] ordered the parties to file status
  reports and memoranda addressing whether Petitioner is still “in custody” for purposes
  of 28 U.S.C. § 2254.


  CV-90 (03/15) – KIL                Civil Minutes – General                      Page 1 of 2
Case 2:19-cv-01196-SVW-ADS Document 54 Filed 08/10/21 Page 2 of 2 Page ID #:1369




                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                          CIVIL MINUTES – GENERAL

  Case No.: 2:19-01196 SVW (ADS)                           Date: August 10, 2021
  Title: Orion Dillon Brown v. Warden

         Petitioner is hereby cautioned that failure to comply with this Order
  will result in a recommendation that this action be dismissed for failure to
  prosecute and obey Court orders pursuant to Federal Rule of Civil
  Procedure 41(b), and failure to comply with the Court’s Local Rules.

         IT IS SO ORDERED.




                                                                 Initials of Clerk kh




  CV-90 (03/15) – KIL            Civil Minutes – General                    Page 2 of 2
